         Case 4:08-cr-00194-SBA Document 152 Filed 05/19/21 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA

                                    CRIMINAL MINUTES

                       The Honorable HAYWOOD S. GILLIAM, JR.

 Clerk: Nikki D. Riley                     Court Reporter: Raynee Mercado
                                           Time: 12:07 p.m.-1:11p.m. (1 hours and 4 minutes)
 Date: May 19, 2021
 Case Number: 08-cr-194-SBA (HSG)          Case Name: USA v. James Richards
 Plaintiff Attorney(s):                    Defense Attorney(s):
 Thomas Green                              Robert Waggener
 Trial Began: May 10, 2021                 Further Trial: May 19, 2021



 Trial Motions Heard:                                          Disposition
 1.

 2.

Other:
The following witnesses are called by Plaintiff: Dejon Brantley and Dillon Phillips. Counsel for
the government is directed to file by the close of business day today what excerpts they wanted
admitted and played from the Alameda County Santa Rita Jail calls. Counsel are directed to
meet and confer regarding briefing on the Hall hearsay issue.
